UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1869


In re:   TRAVIS DENORRIS ARNOLD,

                      Petitioner.



                 On Petition for Writ of Mandamus.
         (Nos. 1:08-cr-00322-TDS-1; 1:15-cv-00498-WO-JEP;
                       1:15-cv-00499-WO-JEP)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Travis Denorris Arnold, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Travis Denorris Arnold petitions for a writ of mandamus

seeking an order granting him release from his federal sentence.

We conclude that Arnold is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.              In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Arnold is not available by way of

mandamus.       Accordingly,    we   deny   the   petition     for    writ   of

mandamus.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the   materials

before   this   court   and   argument    would   not   aid   the    decisional

process.



                                                              PETITION DENIED




                                      2